DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the pneumatic actuator (claim 23), hydraulic actuator (claim 23), electromechanical actuator (claim 23), motorized actuator (claim 23), actuating members (claim 24), assembly portion (claim 32) must be shown or the features canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention.  Accordingly, a mere graphical symbol or labeled representation is not acceptable.1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
More specifically, the transitional phrase “configured” is repeatedly used throughout the claims to link a generic placeholder with functional language in an apparent attempt to invoke 112(f).2  
However, the written description does not clearly/expressly link each function with sufficient structure/material/acts and equivalents for performing each function thereby failing to meet the written description requirement.  Applicant must clarify the record by amending the written description such that it expressly recites what structure/materials/acts and equivalents thereto perform the functions recited in the claim or amend the claim to clearly not to invoke 112(f), e.g., by deleting the “configured” phraseology.3  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The transitional phrase “configured” is repeatedly used throughout the claims to link a generic placeholder with functional language in an apparent attempt to invoke 112(f) (i.e., recited without sufficient structure to perform the function).4  However, the written description does not clearly/expressly link each function with sufficient structure/material/acts and equivalents for performing each function such that it is unclear whether or not these limitations should be interpreted under 35 U.S.C. 112(f) and if so precisely how the claims are to be structurally further limited thereby.5  In response to this rejection, applicant must clarify the claims and written description as to whether each of these limitations should be interpreted under 35 U.S.C. 112(f).  Mere assertion regarding applicant's intent to invoke or not invoke 35 U.S.C. 112(f), is insufficient.6 Applicant must amend and/or identify where the written description clearly/expressly links the claimed functions to sufficient structure and equivalents to perform; or amend the claims to clearly avoid invoking 112(f) (e.g., by reciting sufficient structure to perform the specific functions). 7  For example, in claim 18 it is unclear precisely what structural configuration is required “for setting at least two shifting positions in the transmission” (claim 18) and “for being provided at least in part as a separate unit within the transmission”.	  For purposes of applying the prior art in the 35 USC 102 rejections elsewhere below, the examiner takes the configured functions NOT to invoke 112(f) and thus be as broad as written in the claims.  Claims 19-34 have similar unclear recitations.
The claim 33 limitation “the actuator unit engages with an assembly alignment and/or positioning” is unclear as to how the “unit” (a structure) can engage an alignment/positioning (a location).
Claims 23 and 32 are unclear for claiming elements in contradiction to the disclosed invention as seen in the figures, i.e., the pneumatic actuator (claim 23), hydraulic actuator (claim 23), electromechanical actuator (claim 23), motorized actuator (claim 23), actuating members (claim 24) and assembly portion (claim 32) are not shown in the figures to be part of the invention such that their recitations in the claimed invention is unclear.8








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In accordance with MPEP §2112.01(I) and MPEP §2114, the prior art structural elements bolded in the rejections below are substantially identical to the claimed structure such that the PTO must presume the claimed functions/properties italicized below to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art structure and provide evidence proving the prior art to be incapable of  performing the claimed functions. 

Claims 18-20 and 22-34   are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Moorman US 8738257.
Claim 18.  Moorman discloses an actuator unit (fig.2B) for a shiftable transmission of an electrically driven commercial vehicle, comprising: an activation element (small diameter portions of 186A, 186B, 186C and/or 186D that receive 233A, 233B, 233C and/or 233D) which is configured for setting at least two shifting positions in the transmission, wherein the actuator unit is configured for being provided at least in part as a separate unit within the transmission.  
Claim 19.  The actuator unit as claimed in claim 18, wherein at least one of: the activation element for setting the at least two shifting positions is configured for engaging with at least one shifting element of the transmission, or the activation element is configured for being displaced parallel to an activation direction (See fig.2B and 2C and written description thereof).  
Claim 20.  The actuator unit as claimed in claim 19, wherein the activation element is configured so as to be integral to the at least one shifting element.  (See fig.2B and 2C).
Claim 22.  The actuator unit as claimed in claim 18, further comprising: an actuator (230A, 230B, 230C and/or 230D) configured for displacing the activation element parallel to the activation direction.  
Claims 23.  The actuator unit as claimed in claim 22, wherein the actuator is configured as a pneumatic, hydraulic, electromechanical or motorized actuator (see written description of “hydraulic”).  
Claim 24.  The actuator unit as claimed in claim 23, wherein in a pneumatic or hydraulic configuration of the actuator, actuating members (234A, 234B, 234C and/or 234D; 236A, 236B, 236C and/or 236D) which are configured for activating the actuator are provided in the actuator unit.  
Claim 25.  The actuator unit as claimed in claim 18, further comprising: at least one control unit (32) configured for controlling the actuator unit, and/or at least one detection unit () configured for detecting a position of the activation element along the activation direction.  
Claim 26.  The actuator unit as claimed in claim 25, wherein the at least one control unit is configured as an electronic control unit (see “ECU”), or wherein the at least one detection unit is configured as a path sensor (240A, 240B, 240C and/or 240D).  
Claim 27.  The actuator unit as claimed in claim 25, wherein the at least one control unit and the at least one detection unit are integrally configured (e.g., in that “the position sensor[s] (240A-D) communicate to the controller 32 the position[s] of the shift fork[s]” noting that “integrally” broadly requires being essential part to an assembly of parts).  
Claim 28.  The actuator unit as claimed in claim 18, further comprising: at least one signal interface (see written description of “signal” in relation to control unit 32) configured for receiving a control signal and/or emitting a status signal, and/or at least one power interface (184) configured for receiving power for operation of the actuator unit.  
Claim 29.  The actuator unit as claimed in claim 28, wherein the at least one signal interface for receiving the control signal is configured for establishing a connection to an element outside a housing of the transmission (see location of 32 in fig.1).
Claim 30.  The actuator unit as claimed in claim 19, wherein the activation direction is configured as a straight line (see fig.2A and 2B wherein motion of 186 is horizontal).  
Claim 31.  The actuator unit as claimed in claim 18, wherein a housing of the actuator unit, in relation to the transmission, has an assembly alignment and/or positioning which is configured for engaging in a complementary manner with an assembly alignment and/or positioning of the transmission (in that the actuator unit is proximate the transmission and thus capable of such complementary engaging).  
Claim 32.  A transmission, comprising: an assembly portion (portion receiving 186A-D, see 35 USC 112 clarity rejections elsewhere above) configured for assembling an actuator unit, wherein the assembly portion has an assembly alignment and/or positioning in relation to the actuator unit, the transmission has at least two shifting positions, and the actuator unit comprises: an activation element (elements of 186A-D receiving 233A-D) which is configured for setting the at least two shifting positions in the transmission, wherein the actuator unit is configured for being provided at least in part as a separate unit within the transmission.  
Claim 33. A transmission, comprising: an actuator unit as claimed in claim 18, wherein the actuator unit is configured for setting the at least two shifting positions in the transmission, and the actuator unit engages with an assembly alignment and/or positioning of the transmission (as best understood, see 35 USC 112 clarity rejections elsewhere above).  
Claim 34. The transmission as claimed in claim 32, wherein the transmission is configured for an electrically driven commercial vehicle (in that it is sized as a transmission capable of such usage).

Claims 18-23, 25, 26 and 28-34 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Seto JP 2017219051A.
Claim 18.  Seto discloses an actuator unit (60, 50) for a shiftable transmission (1) of an electrically driven commercial vehicle, comprising: an activation element (50, 52) which is configured for setting at least two shifting positions in the transmission, wherein the actuator unit is configured for being provided at least in part as a separate unit within the transmission.  
Claim 19.  The actuator unit as claimed in claim 18, wherein at least one of: the activation element for setting the at least two shifting positions is configured for engaging with at least one shifting element of the transmission, or the activation element is configured for being displaced parallel to an activation direction.  
Claim 20.  The actuator unit as claimed in claim 19, wherein the activation element is configured so as to be integral to the at least one shifting element.  
Claim 21.  The actuator unit as claimed in claim 18, further comprising: a housing (70 in fig.4) configured for being provided in or on the transmission.  
Claim 22.  The actuator unit as claimed in claim 18, further comprising: an actuator (60) configured for displacing the activation element parallel to the activation direction.  
Claims 23.  The actuator unit as claimed in claim 22, wherein the actuator is configured as a pneumatic, hydraulic, electromechanical or motorized actuator (60, 61, 62).  
Claim 25.  The actuator unit as claimed in claim 18, further comprising: at least one control unit (see written description of “controller” in the English Translation) configured for controlling the actuator unit.  
Claim 26.  The actuator unit as claimed in claim 25, wherein the at least one control unit is configured as an electronic control unit (see “ECU”).  
Claim 28.  The actuator unit as claimed in claim 18, further comprising: at least one signal interface (see written description of “signal is output to the actuator 60”) configured for receiving a control signal and/or emitting a status signal, and/or at least one power interface (see description of “power drive unit”) configured for receiving power for operation of the actuator unit.  
Claim 29.  The actuator unit as claimed in claim 28, wherein at least one of: the at least one signal interface for receiving the control signal is configured for establishing a connection to an element outside a housing of the transmission, or the at least one power interface for receiving the power is configured for establishing a connection to an element outside the housing of the transmission.  
Claim 30.  The actuator unit as claimed in claim 19, wherein the activation direction is configured as a straight line.  
Claim 31.  The actuator unit as claimed in claim 18, wherein a housing of the actuator unit, in relation to the transmission, has an assembly alignment and/or positioning which is configured for engaging in a complementary manner with an assembly alignment and/or positioning of the transmission (see fig.4).  
Claim 32.  A transmission, comprising: an assembly portion (portion receiving 60, 50) configured for assembling an actuator unit, wherein the assembly portion has an assembly alignment and/or positioning in relation to the actuator unit, the transmission has at least two shifting positions, and the actuator unit comprises: an activation element (50, 52) which is configured for setting the at least two shifting positions in the transmission, wherein the actuator unit is configured for being provided at least in part as a separate unit within the transmission.  
Claim 33. A transmission, comprising: an actuator unit as claimed in claim 18, wherein the actuator unit is configured for setting the at least two shifting positions in the transmission, and the actuator unit engages with an assembly alignment and/or positioning of the transmission.  
Claim 34. The transmission as claimed in claim 32, wherein the transmission is configured for an electrically driven commercial vehicle (in that it is sized to be capable of such functional use).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP §2181(I) which states "the term 'means' or 'step' or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 'for' (e.g., 'means for') or another linking word or phrase, such as 'configured to' or 'so that'. " (emphasis added)
        
        3 MPEP 2181 (IV) stipulates that even if applicant is of the opinion that the disclosure implicitly sets forth the structure, materials, or acts corresponding to a means- (or step) plus-function claim element in compliance with 35 U.S.C. 112(a)  and (b), the USPTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d)  and MPEP § 608.01(o) to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim element in a manner that does not add prohibited new matter to the specification.  
        
        4 See MPEP §2181(I) which states "the term 'means' or 'step' or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 'for' (e.g., 'means for') or another linking word or phrase, such as 'configured to' or 'so that'. " (emphasis added)
        
        5 See MPEP §2181(II) which states "The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step) plus-function limitation must be disclosed in the specification itself… The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function… " (emphasis added).
        6 See MPEP §2181(III) which states "A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007).  A rejection under 35 U.S.C. 112(b) may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f): (1) when it is unclear whether a claim limitation invokes 35 U.S.C. 112(f); (2) when 35 U.S.C. 112(f) is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or (3) when 35 U.S.C. 112(f)  is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function"
        7 MPEP 2181 (IV) stipulates that even if applicant is of the opinion that the disclosure implicitly sets forth the structure, materials, or acts corresponding to a means- (or step) plus-function claim element in compliance with 35 U.S.C. 112(a)  and (b), the USPTO may still require the applicant to amend the specification pursuant to 37 CFR 1.75(d)  and MPEP § 608.01(o) to explicitly state, with reference to the terms and phrases of the claim element, what structure, materials, or acts perform the function recited in the claim element in a manner that does not add prohibited new matter to the specification.  
        
        8 See MPEP 2173.03 which states that a claim may be "indefinite when a conflict or inconsistency between the claimed subject matter and the disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)."